—In an action to recover damages for personal injuries and wrongful death, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered January 7, 1997, which granted the defendants’ motions to dismiss the action.
Ordered that the order is affirmed, with costs.
The plaintiff failed to respond to the defendants’ demands for a complaint pursuant to CPLR 3012 (b) until the instant motions were made over eight months later. The plaintiffs excuse for her default was a conclusory assertion of law office failure. She failed to submit an affidavit of merit. Under the circumstances dismissal of the action was warranted (see, Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904; Covello v Covello, 119 AD2d 792; Courell v Kurzner, 118 AD2d 677).
In light of our determination, the appellant’s remaining contentions need not be addressed. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.